Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-12 and 15-17, drawn to a method of isolating a T cell that expresses a T cell receptor capable of binding specifically to an antigen presented by a cancer cell in association with an MR1 molecule, said method comprising the steps of a. providing a preparation of T cells, then b. contacting said preparation of T cells with a cancer cell expressing MR1 in a contacting step, then c. isolating a T cell that is specifically reactive to said cancer cell in an isolation step, and to a method of preparing a preparation of MR1T cells that express a T cell receptor capable of binding to an antigen presented by a cancer cell in association with an MR1 molecule, comprising the steps of a. providing a tumour sample obtained from a patient; b. contacting said tumour sample with i. a plurality of T cell clones, wherein each T cell clone is characterized by an MR1T cell receptor capable of binding specifically to an antigen presented by a cancer cell in association with an MR1 molecule; or ii. a plurality of isolated, labelled and multimerized soluble T cell receptors isolated from MR1T cell receptor molecules; iii. identifying an MR1 T cell receptor specifically reactive to said tumour sample; c. providing a T cell preparation; d. introducing into said T cell preparation a nucleic acid expression construct encoding an MR1-reactive T cell receptor identified as being specifically reactive to said tumour sample in step iii., yielding a transgene T cell preparation, classified in G01N 33/505.


II. Claim 13, drawn to a method for treatment of cancer in a patient, comprising administering to the patient a preparation of MR1-specific T cells obtained by the method of claim 8, in particular 35wherein the cancer is characterized by MR1 expression, classified in A61P 35/00.

III. Claims 14 and 18, drawn to an expression vector comprising a nucleic acid sequence encoding a. a functional T cell receptor heterodimer, or b. a T cell receptor a chain capable of forming a functional T cell receptor heterodimer together with a T cell receptor p chain, and/or c. a T cell receptor p chain capable of forming a functional T cell receptor heterodimer together with a T cell receptor a chain, or d. a T cell receptor y chain capable of forming a functional T cell receptor heterodimer together with a T cell receptor 6 chain, and/or e. a T cell receptor 6 chain capable of forming a functional T cell receptor heterodimer together with a T cell receptor y chain, wherein said T cell receptor heterodimer is capable of specifically binding to an MR1 molecule, wherein said MR1 molecule is expressed on a tumour cell and presents a tumour-associated antigen, particularly wherein said nucleic acid sequence is or comprises a nucleic acid sequence selected from SEQ ID NO 007 to SEQ ID NO 012 or SEQ ID NO 037 to SEQ ID NO 060 or SEQ ID NO 063 to SEQ ID NO 064 and/or an amino acid sequence selected from SEQ ID NO 001 to SEQ ID 006 or SEQ ID NO 013 to SEQ ID NO 036 or SEQ ID NO 061 to SEQ ID NO 062, or a sequence at least 85% identical thereto, having the same biological activity, or is or comprises a T cell receptor a chain nucleic acid sequence selected from SEQ ID NO 007, 009 to 011 or SEQ ID NO 037 to SEQ ID NO 048 and/or an amino acid sequence selected from SEQ ID NO 001, 003 to 005 or SEQ ID NO 013 to SEQ ID NO 024; or an amino acid sequence at least 85% (>90%, 95%, 98) identical to SEQ ID NO 001, 003 to 005 or SEQ ID NO 013 to SEQ ID NO 024 and having the same biological activity, particularly an amino acid sequence at least 85% (>90%, 95%, 98) identical to SEQ ID NO 001, 003 to 005 or SEQ ID NO 013 to SEQ ID NO 024 comprising a CDR sequence selected from SEQ ID NO 065 to SEQ ID NO 079; or is or comprises a T cell receptor p chain nucleic acid sequence selected from SEQ ID NO 008, 010 to 012 or SEQ ID NO 049 to SEQ ID NO 060 and/or an amino acid sequence selected from SEQ ID NO 002, 004 to 006 or SEQ ID NO 025 to SEQ ID NO 036 or an amino acid sequence at least 85% (>90%, 95%, 98) identical to SEQ ID SEQ ID NO 002, 004 to 006 or SEQ ID NO 025 to SEQ ID NO 036 and having the same biological activity, particularly an amino acid sequence at least 85% (>90%, 95%, 98) identical to SEQ ID NO 002, 004 to 006 or SEQ ID NO 025 to SEQ ID NO 036 comprising a CDR sequence selected from SEQ ID NO 080 to SEQ ID NO 094; or is or comprises a T cell receptor y chain nucleic acid sequence SEQ ID NO 61 and/or an amino acid sequence SEQ ID NO 063 or a sequence at least 85% (>90%, 95%, 98) identical thereto and having the same biological activity, particularly an amino acid sequence at least 85% (>90%, 95%, 98) identical to SEQ ID NO 063 and comprising a CDR3 of SEQ ID NO 095; and/or is or comprises a T cell receptor b chain nucleic acid sequence SEQ ID NO 64 and/or an amino acid sequence SEQ ID NO 062, or an amino acid sequence at least 85% (>90%, 95%, 98) identical to SEQ ID NO 062 and comprising a CDR3 of SEQ ID NO 096; is or comprises a T cell receptor a chain and p chain nucleic acid sequence pair selected from the pairs: SEQ ID NO 007 and SEQ ID NO 008; or SEQ ID NO 009 and SEQ ID NO 010; or SEQ ID NO 011 and SEQ ID NO 012, SEQ ID NO 037 and SEQ ID NO 049; or SEQ ID NO 038 and SEQ ID NO 050; or SEQ ID NO 039 and SEQ ID NO 051; or SEQ ID NO 040 and SEQ ID NO 052; or SEQ ID NO 041 and SEQ ID NO 053; or SEQ ID NO 042 and SEQ ID NO 054; or SEQ ID NO 043 and SEQ ID NO 055; or SEQ ID NO 044 and SEQ ID NO 056; or SEQ ID NO 045 and SEQ ID NO 057; or SEQ ID NO 046 and SEQ ID NO 058; or SEQ ID NO 047 and SEQ ID NO 059; or SEQ ID NO 048 and SEQ ID NO 060; or encodes a T cell receptor a chain and p chain amino acid sequence pair selected from the pairs: SEQ ID NO 001 and SEQ ID NO 002; or, SEQ ID NO 003 and SEQ ID NO 004; or SEQ ID NO 005 and SEQ ID NO 006, SEQ ID NO 013 and SEQ ID NO 025; or SEQ ID NO 014 and SEQ ID NO 026; or SEQ ID NO 015 and SEQ ID NO 027; or SEQ ID NO 016 and SEQ ID NO 028; or SEQ ID NO 017 and SEQ ID NO 029; or SEQ ID NO 018 and SEQ ID NO 030; or SEQ ID NO 019 and SEQ ID NO 031; or SEQ ID NO 20 and SEQ ID NO 032; or SEQ ID NO 021 and SEQ ID NO 033; or SEQ ID NO 022 and SEQ ID NO 034; or SEQ ID NO 023 and SEQ ID NO 035; or SEQ ID NO 024 and SEQ ID NO 036; or a pair selected from the pairs given in the previous two paragraphs wherein each of the partners may have a sequence at least 85% (>90%, 95%, 98) identical to the indicated SEQ ID NO and the pair has the same biological activity as the unmutated pair; or encodes a T cell receptor y chain SEQ ID NO 061 and b chain amino acid sequence SEQ ID NO 062, or a pair wherein each of the partners may have a sequence at least 85% ( 90%, 95%, 98) identical thereto and the pair has the same biological activity as the unmutated pair, and to a recombinant cell comprising the expression vector according to claim 14, wherein said recombinant cell is a T cell derived from a. peripheral blood or b. a tumour infiltrating lymphocyte, classified in A61K 48/005 and in C12N 2510/00.

IV. Claim 20, drawn to an MR1 expressing nucleic acid expression vector comprising a nucleic acid sequence encoding MR1 under control of a promoter sequence operable in a mammalian cell, for use in cancer treatment, wherein said MR1 expressing nucleic acid expression vector is administered before, concomitant with or after administration of an expression vector according to claim 14, classified in C07K 14/70539.

The inventions are independent or distinct, each from the other because:

Inventions IV and III are unrelated products.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different products have different designs, modes of operation, and effects in that an expression vector encoding a TCR the binds to MR1 is structurally and functionally unrelated to an expression vector encoding MR1 per se.

Inventions I and II are unrelated processes.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different processes have different designs, modes of operation, and effects in that the processes of Group I are directed to isolating MR1-reactive T-cells while the process of Group II are directed to treating cancer by administering MR1-reactive T-cells to a patient.

Inventions IV and I/II are directed to an unrelated product and processes.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, an MR1 expressing nucleic acid expression vector comprising a nucleic acid sequence encoding MR1 under control of a promoter sequence operable in a mammalian cell, for use in cancer treatment, wherein said MR1 expressing nucleic acid expression vector is administered before, concomitant with or after administration of an expression vector according to claim 14 cannot be used in, or made by, the process of Groups I/II which rely on cancer cells that naturally expressing MR1.

Inventions III and I/II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, e.g., cancer can be treated with bispecific antibody-based molecules that direct CD3-expressing T-cell to lyse tumor-associated antigen expressing cancer cells.

Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;

(b) the inventions require a different field of search (for example, searching different symbols in CPC and/or searching other electronic resources, or employing different search queries); 

(c) the prior art applicable to one invention would not likely be applicable to another invention;

(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species Requirements

This application contains claims directed to the following patentably distinct species: should applicant elect the invention of Group I, applicant must elect a species of cell surface marker(s) to be stained as recited in claim 4, e.g., "staining/selecting CD3+CD137+" OR "staining/selecting CD3+CD69+" OR "staining/selecting CD3+CD150+" OR "staining/selecting CD3+ICOS+" OR some combination of two or more of the preceding.  The species are independent or distinct because they have patentably distinct characteristics, e.g., different structures, and in turn, different biophysical properties.   In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims appear to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

This application contains claims directed to the following patentably distinct species: should applicant elect the invention of Group I, applicant must elect a species of “isolating step” as recited in claim 6, e.g., "wherein the isolating step comprises selecting T cells that exhibit 2x increased expression of IFNγ" OR "wherein the isolating step comprises selecting T cells that exhibit 2x increased expression of GM-CSF" OR " wherein the isolating step comprises selecting T cells that exhibit 2x increased expression of IFNγ and GM-CSF."  The species are independent or distinct because they have patentably distinct characteristics, e.g., different structures, and in turn, different biophysical properties.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims appear to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

This application contains claims directed to the following patentably distinct species: should applicant elect the invention of Group I, applicant must elect a species of method of claim 8 and dependent claims thereof “wherein step (b) involves either substep (b) part (i) or (ii)” OR "wherein step (b) involves either substep (b) part (iii)."  The species are independent or distinct because they have patentably distinct characteristics, e.g., substeps (i) and (ii) depend on the practitioner having a plurality of MR1-reactive T-cell clones or soluble TCRs in hand while substep (iii) recites “identifying an MR1 T cell receptor specifically reactive to said tumour sample.”  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

This application contains claims directed to the following patentably distinct species: should applicant elect the invention of Group I, and further elect the species of invention involving the method of claim 8 and dependent claims thereof “wherein step (b) involves substep (b) parts (i) or (ii),” then applicant must further elect a single species of T-cell clone AND isolated, labelled and multimerized soluble T cell receptor, wherein said T-cell clone and said soluble TCR has a single species of α CDR3 and a single species of β CDR3, said α and β CDR3s being selected from SEQ ID NOs: 65-94, or has a has the CDR3s of SEQ ID NOs: 95 and 96 as recited in claim 9, section 1 AND for whichever pair of CDR3s applicant elects, applicant must further indicate the nucleic acid and polypeptide sequences recited in claim 9 that encode or encompass the elected CDR3s in their breadth.  

For example, if applicant elects a single species of T-cell clone AND isolated, labelled and multimerized soluble T cell receptor that has a single species of α CDR3 which is SEQ ID NO: 65 and a single species of β CDR3 which is SEQ ID NO: 80, then applicant would further indicate that said α and β CDR3 sequences read on the α and β chain proteins of SEQ ID NOs: 1 and 2 and the α and β chain encoding nucleic acids of SEQ ID NOs: 7 and 8. 

The species are independent or distinct because they have patentably distinct characteristics, e.g., different structures, and in turn, different biophysical properties.  In addition, these species are not obvious variants of each other based on the current record.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims appear to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

This application contains claims directed to the following patentably distinct species: This application contains claims directed to the following patentably distinct species: should applicant elect the invention of Group I, and further elect the species of invention involving the method of claim 8 and dependent claims thereof “wherein step (b) involves substep (b) part (iii),” then applicant must further elect a species of “T cell preparation” that is either “obtained from the same patient (autologous adoptive T cell therapy)” as recited in claims 10-12, or a species of “T cell preparation” that is “obtained from another subject, particularly a HLA-matched subject (allogeneic adoptive T cell therapy)” as recited in claim 10.

The species are independent or distinct because they have patentably distinct characteristics, e.g., different structures, and in turn, different biophysical properties.  In addition, these species are not obvious variants of each other based on the current record.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-10 and 15-17 generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

This application contains claims directed to the following patentably distinct species: should applicant elect the invention of Group I, and further elect the species of invention involving the method of claim 8 and dependent claims thereof “wherein step (b) involves substep (b) part (iii),” and applicant further elects a species of “T cell preparation” that is “obtained from the same patient (autologous adoptive T cell therapy)” as recited in claims 10-12, then applicant must elect a sub-species of “T cell preparation obtained from the same patient wherein said T cell preparation is obtained from peripheral blood” (see claim 11) OR “T cell preparation obtained from the same patient wherein said T cell preparation is obtained from a tumor biopsy” (see claim 12).

The species are independent or distinct because they have patentably distinct characteristics, e.g., different structures, and in turn, different biophysical properties.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8, 10 and 15-17 appear to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

This application contains claims directed to the following patentably distinct species: should applicant elect the invention of Group III, applicant must elect a species of expression vector as recited in “claim 14 (a) and (b)” OR “claim 14 (a) and (c)” OR “claim 14 (a) and (d)” OR “claim 14 (a) and (e),” and applicant must further elect a sub-species of “particular nucleic acid encoding a β chain” OR “particular nucleic acid encoding an α chain” OR “particular nucleic acid encoding a γ chain” OR “particular nucleic acid encoding a δ chain” from the various SEQ ID NOs: recited in claim 14.


The species are independent or distinct because they have patentably distinct characteristics, e.g., different structures, and in turn, different biophysical properties.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, all claims are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644